Exhibit 99.1 METTLER-TOLEDO INTERNATIONAL INC. REPORTS FOURTH QUARTER 2007 RESULTS - - Excellent Finish to 2007 - Improved Outlook for 2008 - - COLUMBUS, Ohio, USA – February 7, 2008 – Mettler-Toledo International Inc. (NYSE: MTD) today announced fourth quarter results for 2007.Here are the highlights: · Sales growth in local currency was 8%.Reported sales growth was 15%, which included a 7% currency benefit. · Net earnings per diluted share as reported (EPS) were $1.72 an increase of 31% over the fourth quarter 2006 of $1.31.Adjusted EPS was $1.73, an increase of 30% over the prior year amount of $1.33.Adjusted EPS is a non-GAAP measure and a reconciliation to EPS is provided on the last page of the attached schedules. · Projected 2008 EPS is estimated at $5.23 to $5.38 and projected Adjusted EPS is estimated at $5.30 to $5.45. Fourth Quarter Results Robert F. Spoerry, Executive Chairman of the Board, stated, “We had a strong finish to a great year with our fourth quarter results.Our local currency sales growth was broad-based and better- than-expected.Diligent execution and favorable market conditions helped to generate excellent growth in operating profit and EPS.” EPS was $1.72, an increase of 31% over the prior year amount of $1.31.Adjusted EPS was $1.73, an increase of 30% over the prior year amount of $1.33. Sales were $532.8 million, compared with $462.3 million in the prior year, an increase of 8% in local currency sales.Reported sales growth was 15%, which included a 7% favorable currency benefit.By region, local currency sales growth was 7% in Europe, 4% in the Americas and 20% in Asia / Rest of World.Adjusted operating income amounted to $95.4 million, a 23% increase over the prior year amount of $77.5 million. Cash flow from operations was $59.1 million, compared with $51.9 million in 2006.The Company repurchased 674,000 shares of its stock for $75.5 million during the quarter. Full Year Results For 2007, EPS was $4.70, compared with the prior year amount of $3.86.Adjusted EPS was $4.74, an increase of 27% over the prior year amount of $3.72. Sales were $1.8 billion, compared with $1.6 billion in 2006.This represents an increase of 8% in local currency sales.Reported sales growth was 12%, which included a 4% favorable currency benefit.By region, local currency sales growth was 6% in both Europe and the Americas and 16% in Asia / Rest of World.Adjusted operating income amounted to $274.7 million, a 22% increase over the prior year amount of $225.9 million. Cash flow from operations was $228.2 million, compared with $191.6 million in 2006.The Company repurchased 3.4 million shares of its stock for $324.6 million in 2007. Outlook Raised The Company stated that there are some uncertainties in the market caused by the global economic environment.Assuming local currency sales growth of 4% to 6%, the Company estimates 2008 EPS in the range of $5.23 to $5.38.Adjusted 2008 EPS is estimated in the range of $5.30 to $5.45 and represents a 12% to 15% increase over 2007.It also represents a $0.13 to $0.18 per share increase over previously provided guidance.Adjusted 2008 EPS excludes $0.07 per share for purchased intangibles amortization. For the first quarter, the Company estimates EPS in the range of $0.94 to $0.96.Adjusted EPS is estimated in the range of $0.96 to $0.98, which represents a 20% to 23% increase over the prior year quarter. Conclusion Olivier Filliol, President and Chief Executive Officer, concluded, “2007 provided compelling evidence of the effectiveness of our business strategies.We remain committed to these strategies and are confident in our ability to execute them.We will continue to focus on enhancing our sales and marketing programs and capturing more market share in developed countries, capitalizing on sizable opportunities in emerging markets, leveraging our new product launches and optimizing our costs and invested capital. “With the strong finish to the year, we have raised our expectations for 2008 results.Our guidance reflects an increasingly cautious view on the global economic environment, particularly in the United States.We will monitor our markets closely and if conditions change we will adapt our plans accordingly.” Other Matters The Company has provided a reconciliation of earnings before taxes, the most comparable U.S. GAAP measure, to adjusted operating income in the attached schedules. The Company will host a conference call to discuss its fourth quarter results today (Thursday, February 7) at 5:00 p.m. Eastern Time.To hear a live webcast or replay of the call, visit the investor relations page on the Company’s website at www.mt.com. METTLER TOLEDO is a leading global supplier of precision instruments and services.The Company is the world’s largest manufacturer and marketer of weighing instruments for use in laboratory, industrial and food retailing applications.The Company also holds top-three market positions in several related analytical instruments and is a leading provider of automated chemistry systems used in drug and chemical compound discovery and development.In addition, the Company is the world’s largest manufacturer and marketer of metal detection and other end-of-line inspection systems used in production and packaging and holds a leading position in certain process analytics applications.Additional information about METTLER TOLEDO can be found at “www.mt.com.” Statements in this discussion which are not historical facts may be considered "forward-looking statements" that involve risks and uncertainties.For a discussion of these risks and uncertainties, which could cause actual events or results to differ from those contained in the forward-looking statements, see “Factors affecting our future operating results” in Part I, Item 1A, of the Company's Annual Report on Form 10-K for the fiscal year December 31, 2006.The Company assumes no obligation to update this press release. METTLER-TOLEDO INTERNATIONAL INC. CONSOLIDATED STATEMENTS OF OPERATIONS (amounts in thousands except share data) (unaudited) Three months ended December 31, 2007 % of sales Three months endedDecember 31, 2006 % of sales Net sales $ 532,840 (a) 100.0 $ 462,277 100.0 Cost of sales 262,240 49.2 228,677 49.5 Gross profit 270,600 50.8 233,600 50.5 Research and development 25,889 4.9 21,823 4.7 Selling, general and administrative (b) 149,316 28.0 134,240 29.0 Amortization 2,974 0.6 3,005 0.7 Interest expense 6,026 1.1 4,657 1.0 Other income, net (189 ) (0.1 ) (1,385 ) (0.3 ) Earnings before taxes 86,584 16.3 71,260 15.4 Provision for taxes 23,310 4.4 19,240 4.1 Net earnings $ 63,274 11.9 $ 52,020 11.3 Basic earnings per common share: Net earnings $ 1.76 $ 1.34 Weighted average number of common shares 35,930,778 38,882,113 Diluted earnings per common share: Net earnings $ 1.72 $ 1.31 Weighted average number of common 36,873,667 39,675,263 and common equivalent shares Notes: (a) Local currency sales increased 8% as compared to the same period in 2006. (b) Amount includes share-based compensation for all periods presented. RECONCILIATION OF EARNINGS BEFORE TAXES TO ADJUSTED OPERATING INCOME Three months ended December 31, 2007 % of sales Three months ended December 31, 2006 % of sales Earnings before taxes $ 86,584 $ 71,260 Amortization 2,974 3,005 Interest expense 6,026 4,657 Other income, net (189 ) (1,385 ) Adjusted operating income (b) $ 95,395 (a) 17.9 $ 77,537 16.8 Notes: (a) Adjusted operating income increased 23% as compared to the same period in 2006. (b) Amount includes share-based compensation for all periods presented. METTLER-TOLEDO INTERNATIONAL INC. CONSOLIDATED STATEMENTS OF OPERATIONS (amounts in thousands except share data) (unaudited) Twelve months ended Twelve months ended December 31, 2007 % of sales December 31, 2006 % of sales Net sales $ 1,793,748 (a) 100.0 $ 1,594,912 100.0 Cost of sales 897,567 50.0 804,480 50.4 Gross profit 896,181 50.0 790,432 49.6 Research and development 92,378 5.1 82,802 5.2 Selling, general and administrative (b) 529,126 29.5 481,709 30.2 Amortization 11,682 0.7 11,503 0.7 Interest expense 21,003 1.2 17,492 1.1 Other income, net (875 ) (0.0 ) (7,921 ) (0.5 ) Earnings before taxes 242,867 13.5 204,847 12.9 Provision for taxes 64,360 3.5 47,315 3.0 Net earnings $ 178,507 10.0 $ 157,532 9.9 Basic earnings per common share: Net earnings $ 4.82 $ 3.93 Weighted average number of common shares 37,025,209 40,065,951 Diluted earnings per common share: Net earnings $ 4.70 $ 3.86 Weighted average number of common 37,952,923 40,785,708 and common equivalent shares Notes: (a) Local currency sales increased 8% as compared to the same period in 2006. (b) Amount includes share-based compensation for all periods presented. RECONCILIATION OF EARNINGS BEFORE TAXES TO ADJUSTED OPERATING INCOME Twelve months ended Twelve months ended December 31, 2007 % of sales December 31, 2006 % of sales Earnings before taxes $ 242,867 $ 204,847 Amortization 11,682 11,503 Interest expense 21,003 17,492 Other income, net (875 ) (7,921 ) Adjusted operating income (b) $ 274,677 (a) 15.3 $ 225,921 14.2 Notes: (a) Adjusted operating income increased 22% as compared to the same period in 2006. (b) Amount includes share-based compensation for all periods presented. METTLER-TOLEDO INTERNATIONAL INC. CONDENSED CONSOLIDATED BALANCE SHEETS (amounts in thousands) (unaudited) December 31, 2007 December 31, 2006 Cash and cash equivalents $ 81,222 $ 151,269 Accounts receivable, net 354,596 306,879 Inventory 173,725 148,372 Other current assets and prepaid expenses 73,666 63,250 Total current assets 683,209 669,770 Property, plant and equipment, net 249,605 229,138 Goodwill and other intangibles 540,787 535,621 Other non-current assets 204,613 152,556 Total assets $ 1,678,214 $ 1,587,085 Short-term debt $ 11,570 $ 9,962 Accounts payable 127,109 95,971 Accrued and other current liabilities 309,094 278,446 Total current liabilities 447,773 384,379 Long-term debt 385,072 345,705 Other non-current liabilities 264,083 226,139 Total liabilities 1,096,928 956,223 Shareholders’ equity 581,286 630,862 Total liabilities and shareholders’ equity $ 1,678,214 $ 1,587,085 METTLER-TOLEDO INTERNATIONAL INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (amounts in thousands) (unaudited) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Three months ended Twelve months ended December 31, December 31, 2007 2006 2007 2006 Cash flow from operating activities: Net earnings $ 63,274 $ 52,020 $ 178,507 $ 157,532 Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation 7,163 6,752 26,664 26,069 Amortization 2,974 3,005 11,682 11,503 Deferred taxation 28,888 13,959 22,234 7,365 Excess tax benefits from share-based payment arrangements (4,350 ) (3,176 ) (9,573 ) (11,336 ) Share-based compensation 1,956 1,961 8,142 8,239 Other (47 ) 230 (703 ) (1,001 ) Increase in cash resulting from changes in operating assets and liabilities (40,727 ) (22,901 ) (8,736 ) (6,805 ) Net cash provided by operating activities 59,131 51,850 228,217 191,566 Cash flows from investing activities: Proceeds from sale of property, plant and equipment 2,865 145 6,263 4,181 Purchase of property, plant and equipment (22,719 ) (13,722 ) (47,545 ) (34,329 ) Acquisitions - - (106 ) (790 ) Net cash used in investing activities (19,854 ) (13,577 ) (41,388 ) (30,938 ) Cash flows from financing activities: Proceeds from borrowings 27,986 68,116 132,298 119,989 Repayments of borrowings (7,185 ) (84,997 ) (102,199 ) (234,602 ) Proceeds from exercise of stock options 9,687 7,921 21,217 30,453 Excess tax benefits from share-based payment arrangements 4,350 3,176 9,573 11,336 Repurchases of common stock (a) (70,364 ) (78,024 ) (324,870 ) (264,640 ) Net cash used in financing activities (35,526 ) (83,808 ) (263,981 ) (337,464 ) Effect of exchange rate changes on cash and cash equivalents 2,086 1,446 7,105 3,527 Net increase (decrease) in cash and cash equivalents 5,837 (44,089 ) (70,047 ) (173,309 ) Cash and cash equivalents: Beginning of period 75,385 195,358 151,269 324,578 End of period $ 81,222 $ 151,269 $ 81,222 $ 151,269 Note: (a) The twelve months ended December 31, 2007 and 2006 include $5.4 million and $4.2 million, respectively, relating to the settlement of liabilities for shares purchased as of December 31, 2006 and 2005. RECONCILIATION OF NET CASH PROVIDED BY OPERATING ACTIVITIES TO FREE CASH FLOW Net cash provided by operating activities $ 59,131 $ 51,850 $ 228,217 $ 191,566 Excess tax benefits from share-based payment arrangements 4,350 3,176 9,573 11,336 Proceeds from sale of property, plant and equipment 2,865 145 6,263 4,181 Purchase of property, plant and equipment (22,719 ) (13,722 ) (47,545 ) (34,329 ) Free cash flow $ 43,627 $ 41,449 $ 196,508 $ 172,754 METTLER-TOLEDO INTERNATIONAL INC. OTHER OPERATING STATISTICS LOCAL CURRENCY SALES GROWTH BY DESTINATION Europe Americas Asia/RoW Total Three Months Ended December 31, 2007 7% 4% 20% 8% Twelve Months Ended December 31, 2007 6% 6% 16% 8% RECONCILIATION OF DILUTED EPS AS REPORTED TO ADJUSTED DILUTED EPS (unaudited) Three months ended Twelve months ended December 31, December 31, 2007 2006 % Growth 2007 2006 % Growth EPS as reported, diluted $1.72 $1.31 31% $4.70 $3.86 22% Discrete tax items - - (0.03) (a) (0.20) (b) Purchased intangible amortization 0.01 (c) 0.02 (c) 0.07 (c) 0.06 (c) Adjusted EPS, diluted $1.73 $1.33 30% $4.74 $3.72 27% Note: (a) Discrete tax items in 2007 pertain to the EPS impact of tax benefits related to the favorable resolution of certain tax matters and other adjustments related to prior years of $3.4 million partially offset by a charge of $2.3 million primarily related to a tax law change recorded during the third quarter. (b) Discrete tax items in 2006 pertain to the EPS impact of tax benefits related to a legal reorganization of $2.9 million, net, and a benefit related to a favorable tax law change of $5.1 million. (c) Represents the EPS impact of purchased intangibles amortization, net of tax, of $0.7 million and $0.6 million for the three months ended December 31, 2007 and 2006, respectively and $2.6 million for the twelve months ended December 31, 2007 and 2006.
